848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie L. CURTIS, Plaintiff-Appellant,v.David ROBINSON;  Tommy Robinson, Defendants-Appellees.
No. 88-5194.
United States Court of Appeals, Sixth Circuit.
May 17, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
This matter is before the court upon consideration of the appellant's response to this court's order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.


3
It appears from the record that the judgment of the district court was entered September 28, 1987.  Reconsideration was sought on October 15, 1987, and denied on November 12, 1987.  Appellant appealed on February 10, 1988, from the November 12, 1987, order denying reconsideration.


4
This court lacks jurisdiction of the appeal.  Under Rule 4(a)(1), Fed.R.App.P., a notice of appeal must be filed within 30 days after the date of entry of the order appealed from.  Under Rule 4(a)(5), a district court may, under certain circumstances, extend the time for filing a notice of appeal upon motion filed not later than 30 days after the expiration of the prescribed 30 day appeal period.  Even if the order of November 12 was an appealable order (an issue we need not decide), it is clear that appellant's right of appeal has been lost, appellant admittedly having taken no action of any kind within 60 days after entry of the November 12 order.


5
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation